Citation Nr: 1233815	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  03-32 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in January 2011 for extraschedular consideration. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service connected for a lower back disability which is evaluated at 40 percent.  He is also service connected for a manic depressive reaction (in remission) which is rated as noncompensable.  The Veteran also appears to have a number of other health impairments which are non-service connected, including arthritis of the knees and ankles, high blood pressure, and high cholesterol.  The Veteran's combined VA disability rating is 40 percent.  As such, he does not meet the schedular criteria for a TDIU.  

However, for those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should first be referred to the C&P Director for extraschedular consideration.  38 C.F.R. § 4.16(b). 

In this case, the C&P Director considered the Veteran's claim, including several vocational opinions, but concluded that the evidence of record did not show that the Veteran's service connected back disability would preclude all types of employment, such as sedentary employment.  Nevertheless, while the Board is not empowered to consider an extraschedular rating in the first instance, the Board must make an independent determination as to whether the Veteran is rendered unemployable by his service connected back disability.

In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, two vocational opinions have been offered.  In February 2008, a rehabilitation counselor wrote that the Veteran was unemployable and had been since 1991; adding that the Veteran had been unable to maintain regular, routine employment since that timeframe on account of his lower back disability.  He added that the Veteran would be unable to sustain, and/or maintain his past relevant work history as a result of his service related condition.  In addition, the counselor felt that the Veteran did not hold any transferable skills, even at the sedentary physical demand category.  He also concluded to become employable, the Veteran would require additional training, and would not be a viable candidate due to his age, education, and work history.

In September 2009, a second vocational rehabilitation counselor, who had participated in the first examination, stated that the Veteran was unemployable and had been since 1991; adding that he had been unable to maintain regular, routine employment since that timeframe on account of his lower back disability.  The counselor added that the Veteran's work history was classified in the unskilled, medium to heavy physical exertional demand category of work; and that due to his age, high school education, and lack of direct transferrable skills would be unable to engage in the demands of his previous occupation and would not be a candidate for retraining, nor did he have skills that would be directly transferable to an alternative employment.

As noted, both opinions appear to conclude that in part due to his age, the Veteran was rendered unemployable, in that he could not retrain.  However, in determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a).  Nevertheless, because the two vocational opinions do suggest that the Veteran may be unemployable on account of his service connected lower back disability, the duty to obtain a medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board is aware of the contention by the Veteran's representative that any development is prohibited, as it would be impermissible development, citing to Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," Mariano, 17 Vet. App. at 312, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.  Here, the opinions of record contain conclusions based on impermissible factors and an additional medical opinion is thus warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The examiner should be provided with the Veteran's claim file and asked to fully review it, a complete rationale should be provided for any opinion expressed.  Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran has, at any time since November 2001, been precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected back disability and manic depressive reaction (in remission).  In doing so, the examiner should specifically address the two vocational opinions in the record, commenting on whether the Veteran would be retrainable if his age were not a factor.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

